DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sho [US 2014/0232998 A1] in view of Hirayanagai [US 2004/0109152 A1].

Regarding claim 1, Sho discloses a lithography system (Fig. 1) comprising: 
a first load lock chamber (13) configured to receive a mask (R), wherein the first load lock chamber includes a cleaning module to clean the mask (paragraph [0029]); 
a second load lock chamber (18) configured to receive a semiconductor wafer (W); and 
an exposure module (100) configured to expose the semiconductor wafer (W) to a light source (32) through use of the cleaned mask (paragraphs [0011]-[0014]); and
a library module configured to store a plurality of masks (as shown in Figs. 1 and 3).

	Sho does not explicitly teach wherein the library module is positioned between the load lock chamber and the exposure tool.
	However, providing the reticle library between the load lock chamber and the exposure tool is a suitable alternative arrangement that provides the known benefit of achieving easy exchange of reticles while achieving rapid attainment of favorable reticle conditions necessary for exposure. Such an example is disclosed by Hirayanagai. Specifically, Hirayanagai discloses wherein the reticle library (Fig. 1 item 64) is positioned between the load lock chamber (61) and the exposure tool (51), for achieving easy exchange of reticles while achieving rapid attainment of favorable reticle conditions necessary for exposure (paragraphs [0008]-[0021], [0036]-[0038] and [0041]-[0045], see also Figs. 1-3).
	Therefore, it would have been obvious to one of ordinary skill in the art to provide the reticle library between the load lock chamber and the exposure tool, as taught by Hirayanagai in the system of Sho because such a modification provides the known benefit of achieving easy exchange of reticles while achieving rapid attainment of favorable reticle conditions necessary for exposure (paragraphs [0008]-[0021] of Hirayanagai).

Regarding claim 2, Sho discloses wherein the lithography system is an Extreme Ultra-Violet (EUV) lithography system, the mask is an EUV mask and the light source is an EUV light source (paragraphs [0011]-[0014]).

Regarding claim 8, Sho discloses wherein the cleaning module comprises a pump configured to pump gas out of the cleaning module (as shown in Fig. 1).

Claims 9-11, 14-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sho [US 2014/0232998 A1] in view of Singer et al. [US 2011/0279799 A1].

Regarding claims 9 and 22, Sho discloses a lithography system (Fig. 1) comprising: 
an opening (16 or 17); 
a robotic mechanism (8) to move a mask (R) from a mask load lock chamber (13) and a wafer (W) from a wafer load lock chamber (18) to an exposure module (100); 
a cleaning module integrated into the mask load lock chamber (paragraph [0029]); and 
a control system (23, see also paragraph [0026]) comprising a processor and a memory comprising machine readable instructions that when executed by the processor to: 
cause the robotic mechanism (8 or 15) to receive the mask through the opening (16 or 17); and 
cause the robotic mechanism (8 or 15) to place the mask in the cleaning module to clean the mask (paragraph [0029]);


However, cleaning a mask by radicals was known in the art at the time of the invention. Such an example is provided by Singer et al. Specifically, Singer et al. discloses wherein the gas supply device is configured to supply a cleaning gas, in particular activated hydrogen such as hydrogen radicals (paragraph [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art to facilitate mask cleaning using radicals as taught by Singer et al. in the system of Sho because such a modification allows for rapid and effective removal of particularly local contamination and, where applicable, correction of defects (paragraph [0011] of Singer et al.).

Regarding claim 10, Sho discloses wherein the control system (23) is further to create a vacuum (26) in the mask load lock chamber (13) after receiving the mask (R).

Regarding claim 11, Singer et al. discloses wherein the control system is further to cause the cleaning module to: heat a filament; and pass a gas over the filament to generate the radicals (paragraph [0025]).

Singer et al. does not explicitly teach passing a gas over the filament at a flow rate greater than 2000 sccm to generate the radicals.
However, the photolithographic art well recognizes that the flow rate of gas affects the cleaning process.  The flow rate of the gas is therefore an art recognized result affecting parameter.


Regarding claims 14 and 20, Singer et al. discloses wherein the control system is further to cause the cleaning module to: create wave within the radicals using an ultrasonic wave producer wherein the using of the halogen gas to clean the surface of the mask comprises creating wave within the halogen gas using an ultrasonic wave producer (paragraphs [0025]-[0026] and [0059]-[0064]).

Regarding claim 15, Sho discloses a method (Fig. 2) comprising: 
loading a mask (R) into a mask load lock chamber (13) in a lithography tool (Figs. 1 and 3); 
while the mask is in the lithography tool (Figs. 1 and 3), causing the mask to be within a vacuum environment of a cleaning module integrated into the mask load lock chamber (paragraph [0029]); 
loading a semiconductor wafer (W) into a wafer load lock (18) chamber in the lithography too (Figs. 1 and 3); and 


Sho does not explicitly teach using a halogen gas to clean a surface of the mask while the mask is in the cleaning module.
 However, cleaning a mask by a halogen gas was known in the art at the time of the invention. Such an example is provided by Singer et al. Specifically, Singer et al. discloses wherein the gas supply device is configured to supply a cleaning gas, in particular a halogen gas (paragraph [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art to facilitate mask cleaning using a halogen gas as taught by Singer et al. in the system of Sho because such a modification allows for rapid and effective removal of particularly local contamination and, where applicable, correction of defects (paragraph [0011] of Singer et al.).

Regarding claim 16, Singer et al. discloses wherein the halogen gas comprises at least one of: fluorine and chlorine (paragraph [0026]).

Regarding claim 17, Singer et al. discloses further comprising heating the halogen gas to a temperature within a range of about 350 to 900 degrees Fahrenheit (paragraphs [0025]-[0026] and [0059]-[0064]).

Regarding claim 18, Singer et al. discloses wherein the using of the halogen gas to clean the surface of the mask comprises applying an Alternating Current (AC) signal to a plasma source (paragraphs [0025]-[0026] and [0059]-[0064]).

Regarding claim 21, Singer et al. discloses wherein the radicals are hydrogen radicals (paragraph [0025]).

Regarding claim 23, Singer et al. discloses wherein the using of the halogen gas to clean the surface of the mask comprises causing a chemical reaction between the halogen gas and a carbon buildup on the mask so as to remove the carbon buildup (paragraph [0025]).

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sho in view of Hirayanagai and further in view of Singer et al.

Regarding claims 3-7, Sho discloses the lithography system, as applied above.

	Sho as modified does not explicitly teach wherein the cleaning module is configured to produce hydrogen radicals, wherein the cleaning module comprises: a filament configured to be heated to heat to a temperature greater than 1900 degrees Celsius; and a gas source configured to pass hydrogen gas over the filament to produce the hydrogen radicals, wherein the cleaning module is configured to produce a plasma gas including at least one of: hydrogen, oxygen, nitrogen, argon, helium, fluorine, and chlorine, wherein the cleaning module comprises one of: a laser decomposition cleaning system, an ultraviolet ozone cleaning system, and an electron-
	However, Singer et al. discloses wherein the cleaning module is configured to produce hydrogen radicals, wherein the cleaning module comprises: a filament configured to be heated to heat to a temperature greater than 1900 degrees Celsius; and a gas source configured to pass hydrogen gas over the filament to produce the hydrogen radicals, wherein the cleaning module is configured to produce a plasma gas including at least one of: hydrogen, oxygen, nitrogen, argon, helium, fluorine, and chlorine, wherein the cleaning module comprises one of: a laser decomposition cleaning system, an ultraviolet ozone cleaning system, and an electron-stimulated desorption cleaning system, wherein the cleaning module comprises an ultrasonic wave producer positioned to create wave within a gas (paragraphs [0025]-[0026] and [0059]-[0064]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide suitable alternative cleaning options for a mask, as taught by Singer et al. in the system of Sho as modified because such a modification allows for rapid and effective removal of particularly local contamination and, where applicable, correction of defects (paragraph [0011] of Singer et al.).

Response to Arguments

Applicant’s arguments with respect to claims 1-11, 14-18 and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882